Citation Nr: 0401669	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-18 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1969 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO) which denied the veteran's claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  

In September 2002, during the pendency of the appeal as to 
the individual unemployability issue, the veteran submitted a 
claim for service connection or increased ratings for a 
number of specific disabilities.  On review of these claims 
in December 2002, the RO granted service connection for scars 
of the abdomen and right forefinger, assigned an increased 
rating of 20 percent for residuals of frostbite of the left 
hand, and denied the remainder of the claim.  A letter dated 
December 4, 2002 advised the veteran of his procedural and 
appellate rights.  To the Board's knowledge, no notice of 
disagreement with any of the determinations made was received 
from the veteran within one year thereafter.  In the absence 
of a timely notice of disagreement, none of the issues 
adjudicated in December 2002 is before the Board at the 
present time.  


FINDINGS OF FACT

1.  Service connection is in effect for a right inguinal 
hernia, postoperative, rated 30 percent disabling; residuals 
of left hand frostbite, rated 20 percent disabling; 
limitation of motion of the right index finger, rated 10 
percent disabling; genitofemoral nerve neuralgia (awarded 
pursuant to 38 U.S.C.A. § 1151), rated 10 percent disabling; 
residuals of spermatic cord injury with right testicular 
atrophy (awarded pursuant to 38 U.S.C.A. § 1151), rated 
noncompensably disabling; and scars of the abdomen and right 
forefinger, noncompensable.  The combined rating for service-
connected disabilities is 60 percent.  

2.  The veteran does not have a combined service-connected 
disability rating of 70 percent, a single service-connected 
disability ratable at 60 percent or more, or a combined 
rating of 60 percent consisting of disabilities due to a 
single accident or having a common etiology.  

3.  The evidence in this case does not indicate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The veteran does not meet the prescribed schedular 
disability ratings to allow his claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16(a) (2003).  

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities on an 
extraschedular basis have not been met. 
38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. § 4.16(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters and then move 
on to analysis of the claim and a decision.  

Preliminary matter -- the VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal.  The statement 
of the case and supplemental statement of the case provided 
the veteran with ample notice of the law and regulations 
pertaining to his claim and of the reasons for the RO's 
denial of his claim.  Crucially, specific information 
pursuant to the VCAA was provided in an August 2002 letter 
from the RO.  




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Extensive evidentiary development of the record has been 
undertaken.  All relevant VA treatment records have been 
obtained.  The veteran has undergone two VA examinations.  

The Board has noted the representative's contention that a 
November 2002 VA examination is deficient because it failed 
to address the question of whether the service-connected 
disabilities impair the veteran's ability to pursue gainful 
employment.  However, there is of record ample evidence with 
which to decide this case.  The evidence of record includes 
VA outpatient treatment records, the reports of VA 
examinations performed in May 2000 and November 2002, and a 
copy of the veteran's Social Security Administration file 
containing medical records dated from 1992 to 1995.  Also of 
record is an August 2002 statement from a VA physician to the 
effect that the veteran was disabled by a multitude of 
medical problems. 

The veteran and his representative have been accorded an 
opportunity to present evidence and argument in support of 
the claim, and all other general due process considerations 
have been met.  See 38 C.F.R. § 3.103 (2003).

Relevant law and regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2003).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  
Under 38 C.F.R. § 4.16(a), if there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  
Disabilities resulting from a common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the 60 percent requirement.  If there are two or 
more such disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration to the Director, 
VA Compensation and Pension Service.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Factual background

The veteran's service-connected disabilities consist of a 
right inguinal hernia, postoperative, rated 30 percent 
disabling; residuals of left hand frostbite, rated 20 percent 
disabling; limitation of motion of the right index finger, 
rated 10 percent disabling; genitofemoral nerve neuralgia 
(awarded pursuant to 38 U.S.C.A. § 1151), rated 10 percent 
disabling; residuals of spermatic cord injury with right 
testicular atrophy (awarded pursuant to 38 U.S.C.A. § 1151), 
rated 0 percent disabling; and scars of the abdomen and right 
forefinger, rated 0 percent disabling.  The combined rating 
for service-connected disabilities is 60 percent.  

The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities in August 1999.  He reported that he had 
completed one year of college and had occupational experience 
as a laborer and doing "light industrial" work.  He had 
last worked in 1998.  Enclosed was a statement from Snelling 
Personnel Services reporting that he had discontinued work in 
September 1998 because he was no longer able to perform his 
duties.  

Additional evidence will be discussed where appropriate 
below. 

Analysis

As discussed in the law and regulation section above, a total 
rating based on individual unemployability due to service-
connected disabilities may be awarded on two bases: if the 
claimant meets the schedular requirements set forth in 
38 C.F.R. § 4.16(a) or on an extraschedular basis under 
38 C.F.R. § 4.16(b).

Schedular basis

The schedular criteria set forth in 38 C.F.R. § 4.16(a) are 
met when one disability is ratable at 60 percent or more, or 
when two or more disabilities are ratable at 40 percent or 
more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability for the purpose of meeting the 
60 percent requirement.  

In the present case, the veteran's 60 percent combined rating 
for his service-connected disabilities does not satisfy the 
minimum schedular requirements for an individual 
unemployability rating.  His service-connected disabilities 
do not have a common etiology; in general, they involve 
postoperative surgical residuals of an inguinal hernia, 
including disability awarded pursuant to 38 U.S.C. § 1151, 
and hand and finger disabilities.  Hence, a 70 percent 
combined rating is required.  The schedular criteria are 
accordingly not met.  

Extraschedular basis

As discussed above, if it is determined that a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, the 
case should be referred to the Director, VA Compensation and 
Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b).

The veteran contends that he is unable to work because of 
constant pain in the abdomen that has been present since 
inguinal hernia surgery in 1995.  He states that this limits 
his activity to such an extent that he is unable to move or 
lift any object weighing more than 10 pounds, that he cannot 
stand or walk for long periods, and that he cannot bend, 
reach overhead or climb.  

The veteran's service-connected disabilities include 
postoperative residuals of right inguinal hernia; 
genitofemoral nerve neuralgia, residuals of spermatic cord 
injury with right testicular atrophy and abdominal scarring.

The assembled medical evidence shows that the veteran has 
undergone multiple surgeries for inguinal hernia, most 
recently in 1995, and that the residuals include tenderness, 
a scar and complaints of pain.  No recurrence of the hernia 
is documented.  

The veteran's complaints of pain and significant physical 
impairment cannot be accounted for by the service-connected 
disabilities as described in available examination and 
treatment reports.  In particular, the November 2002 
examination report concludes that the veteran's objective 
symptomatology includes subjective abdominal tenderness, a 
surgical scar with diminished sensation in the immediately 
surrounding area, testicular atrophy on the right and 
"mild" genitofemoral neuralgia.  There is nothing in this 
or any other medical examination or examination report which 
attributes the veteran's claimed functional deficits to the 
hernia residuals and associated postoperative problems.  
Rather, the medical evidence of record, including the report 
of a May 2000 VA examination, ascribes most if not all of the 
veteran's functional limitations to a herniated cervical 
disc, post cervical fusion at C4-5 and 6, as well as chronic 
low back pain and gastroesophageal reflux disease.  These 
disabilities are not service connected.  
  
The recent medical findings are essentially congruent with 
other medical evidence of record.  In particular, medical 
records presented in connection with the veteran's claim for 
Social Security disability benefits, as well as contentions 
advanced by the veteran's own attorney, point to the cervical 
spine disability as the chief reason for the veteran's 
functional limitations.

In short, it is clear from the record that the veteran's 
physical limitations stem primarily, from non service-
connected disabilities, in particular degenerative joint 
disease of the cervical spine and gastroesophageal reflux 
disease.  He also has had inguinal hernia surgery on the 
left, nonservice-connected, side as well as on the right.  
The extent to which non service-connected disorders, rather 
than the service-connected disabilities, render the veteran 
unemployable is highlighted by the statement he has himself 
submitted from a VA physician, who listed several non 
service-connected disorders but did not refer to a single 
service-connected disability.  The veteran has not been 
hospitalized for a service-connected disability since 1995 
when he underwent hernia surgery.  

With respect to the remaining service-connected disabilities, 
residuals of left hand frostbite; limitation of motion of the 
right index finger; and a scar of the right forefinger, the 
veteran has said relatively little.  Recent examination shows 
5/5 grip strength in the left hand with decreased pain and 
temperature over the entire hand.  The veteran cannot fully 
extend his right forefinger, and there is a well-healed scar.  
The examining physician characterized the cold injury to the 
left hand as "mild" and ankylosis of the right index finger 
as "moderate".  These medical findings are congruent with 
the other evidence of record, in particular a very thorough 
examination in March 1994 which reported essentially the same 
findings.  There is nothing in this evidence which suggests 
that the veteran's service-connected upper extremity 
problems, in combination with the hernia-related problems, 
render him unemployable.   

There is no question that the veteran experiences disability 
in connection with both the service-connected postoperative 
hernia and associated problems and the hand and finger 
problems. However, these symptoms are contemplated in the 
currently assigned disability ratings.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is nothing of record which 
reflects some factor which places the claimant in a different 
position than other veterans with the same disability rating, 
and the veteran has pointed to none.  See Van Hoose, supra.

The veteran contends that he cannot work due to medications 
prescribed for his groin problems.  The evidence of record, 
however, indicates that the medications are for the non 
service-connected neck pain.  See, e.g., a report of VA 
outpatient treatment in January 2002, in which, with respect 
to "cervical pain", it was stated "neurotonin makes him a 
little drowsy but helps."  In any event, even setting aside 
the question of whether the medications are for the service-
connected groin disability or the veteran's non service-
connected neck disability, the November 2002 examiner 
identified only mild hypersomnolence as a consequence of the 
medication. 

In short, based on a review of the entire record, the Board's 
conclusion is that the veteran's service-connected 
disabilities, alone, do not result in unemployability.  The 
benefit sought on appeal, entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities, is therefore denied.    


ORDER

The appeal for a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



